February 28, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     DONNA JOANN TORRES, Appellant

NO. 14-12-00436-CV                          V.

                      FRANK ROLON TORRES, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Frank Rolon
Torres, signed February 8, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Donna Joann Torres, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.